J-S87031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

HARRY BECKETT

                            Appellant                 No. 1980 MDA 2015


                 Appeal from the PCRA Order October 23, 2015
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0003393-1991


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                   FILED DECEMBER 08, 2016

        Harry Beckett appeals pro se from the trial court’s order dismissing his

“State Writ of Habeas Corpus,” which the trial court treated as a serial

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546.1       Beckett’s claim has been previously litigated, is patently

untimely and does not meet a time-bar exception under the PCRA. Thus, we

affirm.

        In November 1992, a jury convicted Beckett of first-degree murder; he

was sentenced to life in prison. This Court affirmed Beckett’s judgment of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  See Commonwealth v. Hackett, 956 A.2d 978 (Pa. 2008) (both PCRA
and state habeas corpus statute contemplate that PCRA subsumes writ of
habeas corpus in circumstances where PCRA provides remedy for claim);
see also 42 Pa.C.S. § 9542.
J-S87031-16



sentence, after which the Supreme Court of Pennsylvania denied allowance

of appeal. Beckett filed three separate PCRA petitions, each of which was

dismissed.   This Court affirmed each dismissal.    In January 2014, Beckett

filed a motion for relief in the form of two letters sent to the PCRA court

judge. The court dismissed the motion, treating it as a serial PCRA petition,

and ruled that it did not set forth any grounds upon which the court could

provide relief. On appeal, our Court affirmed the dismissal in January 2015,

finding the motion was time-barred and that Beckett did not raise any

exceptions to the PCRA’s time limitation.

      On May 21, 2015, Beckett filed the instant “Writ of Habeas Corpus”

alleging that newly-discovered facts proves his innocence in connection with

his murder conviction. Specifically, Beckett avers that he has new evidence

from the Department of Veteran Affairs establishing that he suffered from a

physical disability that would have made it impossible for him to carry out

the crime.    On August 25, 2015, the trial court issued Pa.R.Crim.P. 907

notice of its intention to dismiss Beckett’s petition. Beckett filed a response

on October 21, 2015. The court dismissed his petition on October 23, 2015.

This appeal follows.

      In the current petition, Beckett raises the same newly-discovered facts

claim that he asserted at trial, in prior PCRA petitions, and on collateral

appeal; thus, it is previously litigated.    See 42 Pa.C.S. § 9544(a)(3).

However, even if the claim were not previously litigated, Beckett’s petition is




                                     -2-
J-S87031-16



patently untimely and he does not plead and prove a timeliness exception. 2

See 42 Pa.C.S. § 9545(b)(1).3

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2016




____________________________________________


2
  Beckett has attached a letter from the VA Department, his certificate of
discharge from active duty, and notes from a peripheral nerve examination
from a VA medical center all indicating that he has “regional pain syndrome”
which is exhibited by weakened grip strength, decreased strength in
mobility, tremors of the upper extremities, and numbness. However, as the
Commonwealth points out, this diagnosis constituted the medical reason for
his discharge from the military in 1991 – thus, it is not “newly” discovered.
3
  We, herein, deny Beckett’s pro se “Emergency Leave of the Court” motion
asking this Court to deem the District Attorney’s brief as moot. The motion
is indecipherable and, as stated, he is entitled to no relief as he has not
established that the trial court had jurisdiction over his untimely petition.



                                           -3-